Name: Commission Regulation (EC) No 1530/2001 of 26 July 2001 on the issue of import licences for rice against applications submitted during the first 10 working days of July 2001 pursuant to Regulation (EC) No 327/98
 Type: Regulation
 Subject Matter: plant product;  trade;  cooperation policy;  tariff policy;  international trade
 Date Published: nan

 Avis juridique important|32001R1530Commission Regulation (EC) No 1530/2001 of 26 July 2001 on the issue of import licences for rice against applications submitted during the first 10 working days of July 2001 pursuant to Regulation (EC) No 327/98 Official Journal L 202 , 27/07/2001 P. 0014 - 0015Commission Regulation (EC) No 1530/2001of 26 July 2001on the issue of import licences for rice against applications submitted during the first 10 working days of July 2001 pursuant to Regulation (EC) No 327/98THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice(1), as amended by Regulation (EC) No 648/98(2), and in particular Article 5(2) thereof,Whereas:(1) Pursuant to Article 5(2) of Regulation (EC) No 327/98, within 10 days of the closing date for notification by the Member States of licence applications, the Commission must decide to what extent the applications may be accepted and fix the quantities available under the following tranche.(2) Examination of the quantities for which applications have been submitted for under the July 2001 tranche shows that licences should be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 11. Import licences for rice against applications submitted during the first 10 working days of July 2001 pursuant to Regulation (EC) No 327/98 and notified to the Commission shall be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto.2. The quantities available under the following tranche shall be as set out in the Annex hereto.Article 2This Regulation shall enter into force on 27 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 37, 11.2.1998, p. 5.(2) OJ L 88, 24.3.1998, p. 3.ANNEXto the Commission Regulation of 26 July 2001 on the issue of import licences for rice against applications submitted during the first ten working days of July 2001 pursuant to Regulation (EC) No 327/98Reduction percentages to be applied to quantities applied for under the tranche for July 2001 and quantities available for the following tranche:(a) quantity referred to in Article 2: semi-milled and wholly-milled rice falling within CN code 1006 30>TABLE>(b) quantity referred to in Article 2: husked rice falling within CN code 1006 20>TABLE>(c) quantity referred to in Article 2: broken rice falling within CN code 1006 40 00>TABLE>